Citation Nr: 1041703	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a temporary total rating due to surgery requiring 
convalescence for the period of August 1, 2006 to January 1, 
2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1992 to November 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

During a February 2007 VA examination, the Veteran reported 
increasing pain in his knee.  The RO issued a rating decision in 
March 2007, which continued and confirmed the Veteran's 10 
percent disability rating.  While the Veteran filed statements in 
April and May 2007 noting his disagreement with the denial of an 
extension of his temporary total rating, the Veteran did not file 
a notice of disagreement as to the March 2007 decision and no 
additional development has been taken.  Accordingly, the issue of 
entitlement to a rating in excess of 10 percent has not yet been 
adjudicated and is REFERRED to the RO for appropriate action.


FINDING OF FACT

The Veteran's status post arthroscopic surgery of the left knee 
did not cause severe postoperative residuals involving 
incompletely healed surgical wounds, amputations, therapeutic 
immobilization of one major joint, application of a body cast, or 
the necessity for continued use of a wheelchair or crutches or 
otherwise necessitate convalescence beyond August 1, 2006.


CONCLUSION OF LAW

The criteria for a temporary total rating beyond August 1, 2006, 
based on convalescence necessitated by surgical treatment for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.29, 4.30 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2007 and April 2008 that fully 
addressed all notice elements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Merits of the Claim

The Veteran is in receipt of a six month period of temporary 
total for compensation benefits, for the period from January 26, 
2006 to July 31, 2006.  He seeks an extension of the total 
temporary rating for the period from August 1, 2006 to  January 
1, 2007.  The Veteran's disorder has not met the statutory 
criteria of 38 C.F.R. § 4.30(b)(2) for such an extension.  
Accordingly, the Veteran's claim is denied.  

Under the provisions of 38 C.F.R. § 4.30, a total rating will be 
assigned effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months from 
the first day of the month following hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in (1) surgery necessitating at least one 
month of convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major joint 
or more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair or 
crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint or 
more.  Extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under paragraph (2) or (3) 
above.

The Veteran is in receipt of service connection for status post 
arthroscopic surgery of the left knee.  He underwent surgery on 
January 26, 2006.  A March 2006 rating decision granted a 
temporary total evaluation based on surgical or other treatment 
necessitating convalescence effective from January 26, 2006.  A 
10 percent evaluation was assigned effective from April 1, 2006.  
The Veteran appealed that decision, and the RO issued another 
rating decision in May 2006, which extended the temporary total 
evaluation to May 31, 2006, and assigned a 10 percent disability 
evaluation effective from June 1, 2006.  Upon the Veteran's 
further request, in January 2007, the RO issued extended the 
temporary total evaluation to July 31, 2006, and assigned a 10 
percent disability evaluation effective from August 1, 2006.  

A separate March 2007 rating decision continued and confirmed the 
10 percent disability rating for the Veteran's knee disorder.  

A July 2006 letter from the Veteran's orthopedist indicated that 
he is unable to return to work until further notice.

The Veteran returned to the orthopedist for evaluation in October 
2006.  The Veteran complained of continual pain laterally, 
especially in the area of his anterior scar.  He also stated that 
he did not feel comfortable doing quadriceps strengthening 
exercises due to fear of pain or reinjury.  He also stated that 
he had persistent swelling and pain when standing longer than 45 
minutes and that he was unable to walk without a cane.  

A physical examination revealed some anterior swelling.  The 
Veteran had range of motion from 0 to 100 degrees without 
crepitus. The Veteran walked with a slight antalgic gait, 
favoring the left lower extremity.   The physician assessed him 
as "doing fair."  The physician noted that the Veteran was a 
barber and provided him with a letter indicating that he is 
unable to work, as he cannot bear weight on his knee for eight 
hours a day.

The Veteran returned to the orthopedist for evaluation in 
December 2006.  There was no swelling or effusion noted.  The 
Veteran's range of motion was symmetric.  The physician noted 
that the Veteran had been doing his prescribed exercises.  
Finally, the orthopedist concluded that the Veteran is planning 
to attend schooling to obtain a truck driving license.  He was 
provided with a note indicating that he is unable to participate 
in his former occupation as a barber, as it involves standing for 
10 hours a day.  

Although the medical records noted above have indicated that the 
Veteran's knee disability would interfere with his ability to 
work after July 31, 2006, this does not meet the criteria for an 
extension of a temporary total rating for convalescence under 38 
C.F.R. § 4.30.  The requirements of 38 C.F.R. § 4.30 are 
specific, and do not contemplate whether the left knee was fully 
functional and without impairment.  The provisions of 38 C.F.R. § 
4.30 provide compensation for the temporary disability caused by 
a surgical procedure with recognition that the overall disability 
rating should be re-evaluated after stabilization.

38 C.F.R. § 4.30 provides for an extension of a temporary total 
rating beyond the original assigned if following the surgery 
there are severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of wheelchair or crutches (regular weight-
bearing prohibited).  Under 38 C.F.R. § 4.30(b)(1), the Veteran 
is in receipt of a total of six months of a temporary total 
rating:  the original period from January 26 to March 31, 2006; 
and from that point to July 31, 2006.  There is no medical 
evidence indicating that after July 31, 2006,  the Veteran had 
incompletely healed surgical wounds or any of the other severe 
postoperative residuals listed in 38 C.F.R. § 4.30 including the 
use of a wheelchair or crutches.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim and that an extension of 
a temporary total rating for convalescence beyond July 31, 2006, 
for status post left knee surgery is not warranted.


ORDER

The appeal is denied. 


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


